The opinion of the Court was prepared by
Weston C. J.
The law imposes upon towns the duty of keeping the highways in a state of repair, so as to be safe and^convenient for travellers, with their horses, teams, carts and carriages *407at all seasons of the year. From the pressure of this duty, there must be, by necessary implication, some exceptions. As where a road has sustained an injury, by the operation of causes, over which the town has no control, reasonable time must be afforded to put it in a convenient and safe condition. So if it is rendered impassable while a bridge is rebuilding, or other necessary repairs are in progress, under the authorities of the town, or under an agent appointed by the Court, towns are excused, if they use suitable precautions to put the public upon their guard. Frost v. Inhabitants of Portland, 2 Fairf. 271. The case presents no such justification, on the part of the defendants. Nor does the fact, that there existed, at no great distance, a road nearly parallel, afford any matter in de-fence. The competent authorities had adjudged both roads to be of public necessity and convenience. The obstruction, which occasioned the prosecution, has ceased to exist, so that no expenditure upon the road is necessary on that account, but this does not in our judgment excuse the town from being liable at least to a nominal fine and costs, for the delinquency which has been found against them.

Exceptions overruled.